966 F.2d 702
296 U.S.App.D.C. 182
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.PUBLIC SERVICE COMMISSION OF WISCONSIN, Petitioner,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent.
No. 89-1598.
United States Court of Appeals, District of Columbia Circuit.
June 10, 1992.

Before WALD, STEPHEN F. WILLIAMS and RANDOPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This petition was considered on the record and on the briefs and oral arguments of counsel.   Appropriate disposition of this case does not require a published opinion.   See D.C.Cir.Rule 14(c).   It is apparent on consideration of the merits arguments that the court cannot confidently classify the purported policy statement as a true policy statement or a legislative rule without examining its application in a proceeding of which the full record is before the court.   See  Public Citizen, Inc. v. U.S. Nuclear Regulatory Commission, 940 F.2d 679, 683 (D.C.Cir.1991) ("The statement's own signals being in conflict, only Commission practice under the policy can make the issue determinable and thus fit for review").   It is, accordingly,


2
ORDERED AND ADJUDGED that the petition for review be denied.